UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6957



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEROY ANTHONY THOMAS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-98-111-HNM; CA-03-416-L)


Submitted:   October 17, 2003         Decided:   September 15, 2004


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Leroy Anthony Thomas, Appellant Pro Se.    Andrew Clayton White,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, James
Clarke Howard, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Leroy Anthony Thomas seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2000) motion for lack of

jurisdiction.    In civil actions in which the United States is a

party, parties are accorded sixty days after the entry of the

district court’s final judgment or order to file a notice of

appeal, see Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).         This appeal

period is “mandatory and jurisdictional.”        Panhorst v. United

States, 241 F.3d 367, 369-70 (4th Cir. 2001) (quoting Browder v.

Director, Dep’t of Corr., 434 U.S. 257, 264 (1978)).

            The district court’s order dismissing Thomas’ motion was

entered on March 7, 2003.     Thomas filed his notice of appeal in

this court on June 2, 2003.   In it, Thomas stated that the district

court did not send him its order disposing of his motion until May

14, 2003.     We liberally construe Thomas’ notice of appeal as a

motion to extend the appeal period under Fed. R. App. P. 4(a)(5).

See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).    We remand this

case for the district court to determine whether Thomas has shown

excusable neglect or good cause to warrant an extension.    See Fed.

R. App. P. 4(a)(5).     The record, as supplemented, will then be

returned to this court for further consideration.

                                                            REMANDED


                                - 2 -